FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC ELEAZAR MARIN-ZEPEDA,                       No. 11-70439

               Petitioner,                       Agency No. A095-724-048

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Eric Eleazar Marin-Zepeda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the denial of his motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Marin-Zepeda’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision denying Marin-Zepeda’s motion to reopen. See 8 C.F.R.

§ 1003.2(b)(1).

      The agency properly denied Marin-Zepeda voluntary departure where he

was unable to show the requisite good moral character because of his controlled

substance offense. See 8 U.S.C. §§ 1229c(b)(1)(B); 1101(f)(3) (enumerating the

criminal offenses that preclude a showing of good moral character, including 8

U.S.C. § 1182(a)(2)(A)(i)(II) which covers controlled substance offenses).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70439